37 F.3d 1503NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Charles Duane AUER, Appellant,v.Fred STACKLEY, Jr.;  Linda Stackley Sigle;  Dennis Stackley;Mark A. Stackley; Karen Stackley Peralez;  CarolStackley Mould; Appellees,Ginger Stackley Dominguez, Defendant.
No. 94-1387WA.
United States Court of Appeals,Eighth Circuit.
Submitted:  October 5, 1994.Filed:  October 13, 1994.

Appeal from the United States District Court for the Western District of Arkansas.
Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
Charles Duane Auer appeals the district court's adverse grant of summary judgment in this diversity action.  Upon review, we find no error that would require reversal.  Accordingly, we affirm.  See 8th Cir.  R. 47B.